DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Response to Amendment
4.	Receipt of Applicant’s Amendment filed on 01/08/2021 is acknowledged.  The amendment includes the amending of claims 1, 4, and 8.
Claim Rejections - 35 USC § 112
5.	The rejections raised in the Office Action mailed on 10/08/2020 have been overcome by applicant’s amendments received on 01/08/2021.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claims 1-2, 4, 8, 10-11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howcroft et al. (U.S. PGPUB 2009/0112808).
Howcroft teaches a method comprising:
A)  obtaining a metadata to be processed, manually inputted by a user or from external of the preset metadata storage system (Paragraphs 18 and 29-30, Figures 2 and 4); 
B)  determining a type of metadata to be processed (Paragraphs 29-30, Figure 4); 
C)  processing the metadata to be processed to obtain a new metadata in a storage format corresponding to the type of metadata to be processed (Paragraphs 29-30, Figure 4); 
D)  wherein the storage formats correspond to different types of metadata to be processed and comprise at least one identical information kind for different types of metadata (Paragraphs 15 and 29-30, Figure 4); 
E)  wherein different types of metadata are processed into different storage formats, respectively (Paragraphs 15 and 29-30, Figure 4); and
F)  storing the new metadata in the preset metadata storage system (Paragraphs 29-30, Figure 4);
G)  wherein the different types of metadata having respectively different storage formats are stored in the preset metadata storage system (Paragraphs 15 and 29-30, Figure 4).
	The examiner notes that Howcroft teaches “obtaining a metadata to be processed, manually inputted by a user or from external of the preset metadata storage system” as “The service provider 103 maintains metadata 120 based on the metadata 122 and 124. To develop and maintain the metadata 120, the service provider 103 utilizes the metadata repository 104, which retrieves metadata from the databases including the metadata 122 and 124. The media repository 104 converts the retrieved metadata to a common format, such as Motion Picture Experts Group-7 (MPEG-7), and updates the metadata 120 based on the converted metadata” (Paragraph 18) and “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the centralized metadata repository 104 (i.e. the claimed preset metadata storage) clearly obtains metadata from external sources 122 and 124 as shown in Figure 2.  Moreover, the retrieval of the stored metadata at the central metadata repository/database in response to user queries entails a processing of the obtained metadata that was originally from the remote metadata sources 122 and 124.  The examiner further notes that Howcroft teaches “determining a type of metadata to be processed” as “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile Howcroft teaches “processing the metadata to be processed to obtain a new metadata in a storage format corresponding to the type of metadata to be processed” as “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata into new format(s) (based on the client device(s)) teaches the claimed processing.  The examiner further notes that Howcroft teaches “wherein the storage formats correspond to different types of metadata to be processed and comprise at least one identical information kind for different types of metadata” as “The content providers 106 and 108 store and provide multimedia content 132 and 134, respectively via the wide area network 110. Such multimedia content can include, for example, video content, such as movies, television programs, or the like; audio content, such as music, sound clips, or the like; or game content, such as online games, downloadable games, or the like. The content providers 106 and 108 can each be any source that can provide multimedia content via the wide area network 110, including a television broadcaster, movie-on-demand provider, game server, online music repository, or the like” (Paragraph 15) and “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the Howcroft teaches “wherein different types of metadata are processed into different storage formats, respectively” as “The content providers 106 and 108 store and provide multimedia content 132 and 134, respectively via the wide area network 110. Such multimedia content can include, for example, video content, such as movies, television programs, or the like; audio content, such as music, sound clips, or the like; or game content, such as online games, downloadable games, or the like. The content providers 106 and 108 can each be any source that can provide multimedia content via the wide area network 110, including a television broadcaster, movie-on-demand provider, game server, online music repository, or the like” (Paragraph 15) and “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata before being sent to a remote client (See step 412) entails storing such converted metadata (i.e. the claimed processed metadata) at the metadata database/repository because such converted metadata must be stored before being sent out.  Such processed metadata includes different types of metadata (See examples of metadata of audio content, video content, etc).  Moreover, because the converted metadata (i.e. processed metadata) has a format type corresponding to a querying device, then as a result, converted video metadata has one format type based on querying device A versus converted audio metadata having a different format type based on querying device B as an example.  The examiner further notes that Howcroft teaches “storing the new metadata in the preset metadata storage system” as “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block Howcroft teaches “wherein the different types of metadata having respectively different storage formats are stored in the preset metadata storage system” as “The content providers 106 and 108 store and provide multimedia content 132 and 134, respectively via the wide area network 110. Such multimedia content can include, for example, video content, such as movies, television programs, or the like; audio content, such as music, sound clips, or the like; or game content, such as online games, downloadable games, or the like. The content providers 106 and 108 can each be any source that can provide multimedia content via the wide area network 110, including a television broadcaster, movie-on-demand provider, game server, online music repository, or the like” (Paragraph 15) and “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata before being sent to a remote client (See step 412) entails storing such converted metadata (i.e. the claimed processed metadata) at the metadata database/repository because such converted metadata must be stored before being sent out.  Such processed metadata includes different types of metadata (See examples of metadata of audio content, video content, etc).  Moreover, because the converted metadata (i.e. processed metadata) has a format type corresponding to a querying device, then as a result, converted video metadata has one format type based on querying device A versus converted audio metadata having a different format type based on querying device B as an example.  Furthermore, the conversion of the 

	Regarding claim 2, Howcroft further teaches a method comprising:
A)  wherein the at least one identical information kind comprises: a name of metadata to be processed, and a type of data described by the metadata to be processed (Paragraphs 15 and 29-30, Figure 4).
	The examiner notes that Howcroft teaches “wherein the at least one identical information kind comprises: a name of metadata to be processed, and a type of data described by the metadata to be processed” as “The content providers 106 and 108 store and provide multimedia content 132 and 134, respectively via the wide area network 110. Such multimedia content can include, for example, video content, such as movies, television programs, or the like; audio content, such as music, sound clips, or the like; or game content, such as online games, downloadable games, or the like. The content providers 106 and 108 can each be any source that can provide multimedia content via the wide area network 110, including a television broadcaster, movie-on-demand provider, game server, online music repository, or the like” (Paragraph 15) and “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata into different formats teaches the claimed different types of metadata.  Moreover, such metadata clearly includes name information (which is used to satisfy query requests) and type of data that the metadata corresponds to (i.e, video content for example).  

	Regarding claim 4, Howcroft teaches a method comprising:
A)  wherein the obtaining a metadata to be processed, manually inputted by a user or from external of the preset metadata storage system comprises: obtaining a metadata from an external metadata storage system through a first interface, as the metadata to be processed (Paragraph 18, Figure 1).
	The examiner notes that Howcroft teaches “wherein the obtaining a metadata to be processed, manually inputted by a user or from external of the preset metadata storage system comprises: obtaining a metadata from an external metadata storage system through a first interface, as the metadata to be processed” as “The service provider 103 maintains metadata 120 based on the metadata 122 and 124. To develop and maintain the metadata 120, the service provider 103 utilizes the metadata repository 104, which retrieves metadata from the databases including the metadata 122 and 124. The media repository 104 converts the retrieved metadata to a common format, such as Motion Picture Experts Group-7 (MPEG-7), and updates the metadata 120 based on the converted metadata” (Paragraph 18).  The examiner further notes that retrieved metadata from remote databases teaches the claimed obtaining through a first interface as shown in Figure 1.

Regarding claim 8, Howcroft teaches a metadata storage device comprising:
A)  one or more processors (Paragraph 31);
B)  a storage device for storing one or more programs (Paragraph 31);
C)  the one or more programs, when executed by the one or more processors, enable the one or more processors to:  obtain a metadata to be processed, manually inputted by a user or from external of the preset metadata storage system (Paragraphs 18 and 29-30, Figures 2 and 4); 
D)  determine the type of metadata to be processed (Paragraphs 29-30, Figure 4); 
E)  process the metadata to be processed to obtain a new metadata in a storage format corresponding to the type of metadata to be processed (Paragraphs 29-30, Figure 4); 
F)  wherein the storage formats correspond to different types of metadata to be processed and comprise at least one identical information kind for different types of metadata (Paragraphs 15 and 29-30, Figure 4);
G)  wherein different types of metadata are processed into different storage formats, respectively (Paragraphs 15 and 29-30, Figure 4); and 
H)  store the new metadata in the preset metadata storage system (Paragraphs 29-30, Figure 4);
I)  wherein the different types of metadata having respectively different storage formats are stored in the preset metadata storage system (Paragraphs 15 and 29-30, Figure 4).
	The examiner notes that Howcroft teaches “one or more processors” as “FIG. 5 shows a block diagram of a particular embodiment of a metadata repository 504, corresponding to the traffic monitoring device 104 of FIG. 1. The metadata repository 504 includes a processor 545, a memory 550, and a network interface 570. The processor 545 is connected to the network interface 570 and the memory 550. The network interface 570 is configured to interface with the wide area network 110” (Paragraph 31).  The examiner further notes that processor 545 teaches the claimed one or more processors.  The examiner notes that Howcroft teaches “a storage device for storing one or more programs” as “FIG. 5 shows a block diagram of a particular embodiment of a metadata repository 504, corresponding to the traffic monitoring device 104 of FIG. 1. The metadata repository 504 includes a processor 545, a memory 550, and a network interface 570. The processor 545 is connected to the network interface 570 and the memory 550. The network interface 570 is configured to interface with the wide area network 110” (Paragraph 31).  The examiner further notes that memory 550 teaches the claimed storage device.  The examiner further notes that Howcroft teaches “the one or more programs, when executed by the one or more processors, enable the one or more processors to:  obtain a metadata to be processed, manually inputted by a user or from external of the preset metadata storage system” as “The service provider 103 maintains metadata 120 based on the metadata 122 and 124. To develop and maintain the metadata 120, the service provider 103 utilizes the metadata repository 104, which retrieves metadata from the databases including the metadata 122 and 124. The media repository 104 converts the retrieved metadata to a common format, such as Motion Picture Experts Group-7 (MPEG-7), and updates the metadata 120 based on the converted metadata” (Paragraph 18) and “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the centralized metadata repository 104 (i.e. the claimed preset metadata storage) clearly obtains metadata from external sources 122 and 124 as shown in Figure 2.  Moreover, the retrieval of the stored metadata at the central metadata repository/database in response to user queries entails a processing of the obtained metadata that was originally from the remote metadata sources 122 and 124.  The examiner further notes that Howcroft teaches “determine the type of metadata to be processed” as “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the determining of the format of metadata to be converted teaches the claimed determining module.  The examiner further notes that Howcroft teaches “process the metadata to be processed to obtain a new metadata in a storage format corresponding to the type of metadata to be processed” as “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is Howcroft teaches “wherein the storage formats correspond to different types of metadata to be processed and comprise at least one identical information kind for different types of metadata” as “The content providers 106 and 108 store and provide multimedia content 132 and 134, respectively via the wide area network 110. Such multimedia content can include, for example, video content, such as movies, television programs, or the like; audio content, such as music, sound clips, or the like; or game content, such as online games, downloadable games, or the like. The content providers 106 and 108 can each be any source that can provide multimedia content via the wide area network 110, including a television broadcaster, movie-on-demand provider, game server, online music repository, or the like” (Paragraph 15) and “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata into different formats teaches the claimed different types of metadata.  Moreover, such metadata clearly includes name information (which is used to satisfy query requests) and type of data the metadata corresponds to (i.e. a video for example).  The examiner further notes that Howcroft teaches “wherein different types of metadata are processed into different storage formats, respectively” as “The content providers 106 and 108 store and provide multimedia content 132 and 134, respectively via the wide area network 110. Such multimedia content can include, for example, video content, such as movies, television programs, or the like; audio content, such as music, sound clips, or the like; or game content, such as online games, downloadable games, or the like. The content providers 106 and 108 can each be any source that can provide multimedia content via the wide area network 110, including a television broadcaster, movie-on-demand provider, game server, online music repository, or the like” (Paragraph 15) and “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata before being sent to a remote client (See step 412) entails storing such converted metadata (i.e. the claimed processed metadata) at the metadata database/repository because such converted metadata must be stored before being sent out.  Such processed metadata includes different types of metadata (See examples of metadata of audio content, video content, etc).  Moreover, because the converted metadata (i.e. processed metadata) has a format type corresponding to a querying device, then as a result, converted video metadata has one format type based on querying device A versus converted audio metadata having a different format type based on querying device B as an example.  The examiner further notes that Howcroft teaches “store the new metadata in the preset metadata storage system” as “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata before being sent to a remote client (See step 412) entails storing such converted metadata (i.e. the claimed new metadata) at the metadata database/repository because such converted metadata must be stored before being sent out.  The examiner further notes that Howcroft teaches “wherein the different types of metadata having respectively different storage formats are stored in the preset metadata storage system” as “The content providers 106 and 108 store and provide multimedia content 132 and 134, respectively via the wide area network 110. Such multimedia content can include, for example, video content, such as movies, television programs, or the like; audio content, such as music, sound clips, or the like; or game content, such as online games, downloadable games, or the like. The content providers 106 and 108 can each be any source that can provide multimedia content via the wide area network 110, including a television broadcaster, movie-on-demand provider, game server, online music repository, or the like” (Paragraph 15) and “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata before being sent to a remote client (See step 412) entails storing such converted metadata (i.e. the claimed processed metadata) at the metadata database/repository because such converted metadata must be stored before being sent out.  Such processed metadata includes different types of metadata (See examples of metadata of audio content, video content, etc).  Moreover, because the converted metadata (i.e. processed metadata) has a format type corresponding to a querying device, then as a result, converted video metadata has one format type based on querying device A versus converted audio metadata having a different format type based on querying device B as an example.  Furthermore, the conversion of the metadata before being sent to a remote client (See step 412) entails storing such converted metadata (i.e. the claimed new metadata) at the metadata database/repository because such converted metadata must be stored before being sent out.  

Regarding claim 10, Howcroft further teaches a metadata storage device comprising:
A)  wherein the at least one identical information kind comprises: a name of metadata to be processed, and a type of data described by the metadata to be processed (Paragraphs 15 and 29-30, Figure 4).
	The examiner notes that Howcroft teaches “wherein the at least one identical information kind comprises: a name of metadata to be processed, and a type of data described by the metadata to be processed” as “The content providers 106 and 108 store and provide multimedia content 132 and 134, respectively via the wide area network 110. Such multimedia content can include, for example, video content, such as movies, television programs, or the like; audio content, such as music, sound clips, or the like; or game content, such as online games, downloadable games, or the like. The content providers 106 and 108 can each be any source that can provide multimedia content via the wide area network 110, including a television broadcaster, movie-on-demand provider, game server, online music repository, or the like” (Paragraph 15) and “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata into different formats teaches the claimed different types of metadata.  Moreover, such metadata clearly includes name information (which is used to satisfy query requests) and type of data the metadata corresponds to (i.e. a video for example).

Regarding claim 11, Howcroft further teaches a device comprising:

	The examiner notes that Howcroft teaches “wherein the one or more programs, when executed by the one or more processors, enable the one or more processors further to: obtain a metadata from an external metadata storage system through a first interface, as the metadata to be processed” as “The service provider 103 maintains metadata 120 based on the metadata 122 and 124. To develop and maintain the metadata 120, the service provider 103 utilizes the metadata repository 104, which retrieves metadata from the databases including the metadata 122 and 124. The media repository 104 converts the retrieved metadata to a common format, such as Motion Picture Experts Group-7 (MPEG-7), and updates the metadata 120 based on the converted metadata” (Paragraph 18).  The examiner further notes that retrieved metadata from remote databases teaches the claimed obtaining through a first interface as shown in Figure 1.

Regarding claim 16, Howcroft teaches a non-volatile computer-readable storage medium comprising:
A)  A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, implements the method of claim 1 (Paragraph 31, Figures 1, 2, and 5).
	The examiner notes that Howcroft teaches “A non-volatile computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, implements the method of claim 1” as “FIG. 5 shows a block diagram of a particular embodiment of a metadata repository 504, corresponding to the traffic monitoring device 104 of FIG. 1. The metadata repository 504 includes a processor 545, a memory 550, and a network interface 570. The processor 545 is connected to the network interface 570 and the memory 550. The network interface 570 is configured to interface with the wide area network 110” (Paragraph 31).  The examiner further notes that Figures 1, 2, and 5 clearly show a medium.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
13.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Howcroft et al. (U.S. PGPUB 2009/0112808) as applied to claims 1-2, 4, 8, 10-11, and 16 above, and in view of Ackerman et al. (U.S. 2013/0117147), and further in view of Ben-Yeuhda et al. (U.S. PGPUB 2006/0007466).
14.	Regarding claim 3, Howcroft further teaches a method comprising:
E)  wherein the first, second and third storage formats each comprises a name of metadata to be processed, and a type of data described by the metadata to be processed (Paragraphs 29-30, Figure 4).
	The examiner notes that Howcroft teaches “wherein the first, second and third storage formats each comprises a name of metadata to be processed, and a type of data described by the metadata to be processed” as “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata into different formats teaches the claimed different types of metadata.  Moreover, such metadata clearly includes name information (which is used to satisfy query requests) and type (format).  The combination would result in the three formats of Ben-Yehuda (see below) to store such information.  
	Howcroft does not explicitly teach:

B)  processing the metadata to be processed to obtain a new metadata in a storage format corresponding to the type of metadata to be processed comprises: in a case that the metadata to be processed is a structured metadata;
C)  in a case that the metadata to be processed is a semi-structured metadata; 
D)  in case that the metadata to be processed is an unstructured metadata.
	Ackerman, however, teaches “wherein the type of metadata to be processed comprises a structured metadata for describing a structured data, a semi-structured metadata for describing a semi-structured data, and an unstructured metadata for describing an unstructured data” as “techniques may be employed to collect structured metadata (e.g., from a content database network service), semi-structured metadata (e.g., from a collaborative network service), and/or unstructured metadata (e.g., a review or other description such as a movie poster) that describes the new item of content” (Paragraph 17) and “the content manager module 112 may employ the metadata module 202 to collect metadata that describes the item of content. This may include a variety of different types to metadata, such as structured metadata 210, semi-structured metadata 212, and unstructured metadata 214” (Paragraph 36), “processing the metadata to be processed to obtain a new metadata in a storage format corresponding to the type of metadata to be processed comprises: in a case that the metadata to be processed is a structured metadata” as “techniques may be employed to collect structured metadata (e.g., from a content database network service), semi-structured metadata (e.g., from a collaborative network service), and/or unstructured metadata (e.g., a review or other description such as a movie poster) that describes the new item of content” (Paragraph 17) and “the content manager module 112 may employ the metadata module 202 to collect metadata that describes the item of content. This may include a variety of different types to metadata, such as structured metadata 210, semi-structured metadata 212, and unstructured metadata 214” (Paragraph 36), “in a case that the metadata to be processed is a semi-structured metadata” as “techniques may be employed to collect structured metadata (e.g., from a content database network service), semi-structured metadata (e.g., from a collaborative network service), and/or unstructured metadata (e.g., a review or other description such as a movie poster) that describes the new item of content” (Paragraph 17) and “the content manager module 112 may employ the metadata module 202 to collect metadata that describes the item of content. This may include a variety of different types to metadata, such as structured metadata 210, semi-structured metadata 212, and unstructured metadata 214” (Paragraph 36), and “in case that the metadata to be processed is an unstructured metadata” as “techniques may be employed to collect structured metadata (e.g., from a content database network service), semi-structured metadata (e.g., from a collaborative network service), and/or unstructured metadata (e.g., a review or other description such as a movie poster) that describes the new item of content” (Paragraph 17) and “the content manager module 112 may employ the metadata module 202 to collect metadata that describes the item of content. This may include a variety of different types to metadata, such as structured metadata 210, semi-structured metadata 212, and unstructured metadata 214” (Paragraph 36).
Ackerman clearly teaches that metadata can be in structured, unstructured, and/or semi-structured.  The combination would result in the metadata of Howcroft to be structured, unstructured, and/or semi-structured.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ackerman’s would have allowed Howcroft’s to provide a method for leveraging metadata of different content for subsequent description purposes, as noted by Ackerman (Paragraph 28).
	Howcroft and Ackerman do not explicitly teach:
B)  processing the metadata to be processed to obtain a new data in a first storage format;
C)  processing the metadata to be processed to obtain a new data in a second storage format;
D)  processing the metadata to be processed to obtain a new data in a third storage format.
	Ben-Yehuda, however, teaches “processing the metadata to be processed to obtain a new data in a first storage format” as “the central format is an intermediate format which is used to enable easy transformation of documents to and from several formats. In order to transform a document from a source format to a target format, the document is first transformed into the central format, and from the central format into the target format. Thus a transformation process need be defined for each given format to and from the central format. Once defined, a document may be transformed from any one of the formats into any target format, without defining a specific transformation from the source format into the target format” (Paragraph 90), “suitable for all types of documents having an implicit structure, whether structured, unstructured, or semi-structured. The present embodiments are thus seen to provide an "any-to-any" transformation mechanism, in which the format of the source document may be structured, unstructured, or semi-structured, and the format of the target document may also be structured, unstructured, or semi-structured. Preferably, the central format is a structured format, to simplify the transformation and translation processes.  Preferably, the original document is one of: an Adobe.RTM. PDF document, a Microsoft.RTM. Word document, a hypertext markup language (HTML) document, a Microsoft.RTM. Excel document, a word processor document, a web page, or a spreadsheet document. Preferably, the final document (in the second format) is one of: an Adobe.RTM. PDF document, a Microsoft.RTM. Word document, a hypertext markup language (HTML) document, a Microsoft.RTM. Excel document, a word processor document, a web page, or a spreadsheet document. However, other document types are possible for both original and final documents, including proprietary formats” (Paragraphs 95-96), “Transformation generator 93 is capable of defining transformations for structured, unstructured, and semi-structured documents, into a central, structured format. Likewise, transformation generator 93 is capable of defining translations from the central format into a structured, unstructured, and semi-structured document. System 90 is thus seen to have the capability to perform any-to-any transformation, as defined above” (Paragraph 119), “processing the metadata to be processed to obtain a new data in a second storage format” as “the central format is an intermediate format “processing the metadata to be processed to obtain a new data in a third storage format” as “the central format is an intermediate format which is used to enable easy transformation of documents to and from several formats. In order to transform a document from a source format to a target format, the document is first transformed into the central format, and from the central format into the target format. Thus a transformation process need be defined for each given format to and from the central format. Once defined, a document may be transformed from any one of the formats into any target format, without defining a specific transformation from the source format into the target format” (Paragraph 90), “suitable for all types of documents having an implicit structure, whether structured, unstructured, or semi-structured. The present embodiments are thus seen to provide an "any-to-any" transformation mechanism, in which the format of the source document may be structured, unstructured, or semi-structured, and the format of the target document may also be structured, unstructured, or semi-structured. Preferably, the central format is a structured format, to simplify the transformation and translation processes.  Preferably, the original document is one of: an Adobe.RTM. PDF document, a Microsoft.RTM. Word document, a hypertext markup language (HTML) document, a Microsoft.RTM. Excel document, a word processor document, a web page, or a spreadsheet document. Preferably, the final document (in the second format) is one of: an Adobe.RTM. PDF document, a Microsoft.RTM. Word document, a hypertext markup language (HTML) 
	The examiner further notes that the secondary reference of Ben-Yehuda clearly teaches that unstructured, structured, and/or semi-structured data can be converted from one format to another unique second format.  Thus, an unstructured data can be converted to one format, structured data can be converted to a second format, and semi-structured data can be converted to a third format.  The combination would result in the structured, unstructured, and semi-structured metadata of Ackerman to be converted to different formats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ben-Yehada’s would have allowed Howcroft’s and Ackerman’s to provide a method for avoiding separate transformation mechanisms, as noted by Ben-Yehada (Paragraph 10).

Regarding claim 9, Howcroft further teaches a device comprising:
E)  wherein the first, second and third storage formats each comprises a name of metadata to be processed, and a type of data described by the metadata to be processed (Paragraphs 29-30, Figure 4).
	The examiner notes that Howcroft teaches “wherein the first, second and third storage formats each comprises a name of metadata to be processed, and a type of data described by the metadata to be processed” as “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata into different formats teaches the claimed different types of metadata.  Moreover, such metadata clearly includes name information (which is used to satisfy query requests) and type (format).  The Ben-Yehuda (see below) to store such information.  
	Howcroft does not explicitly teach:
A)  wherein the type of metadata to be processed comprises a structured metadata for describing a structured data, a semi-structured metadata for describing a semi-structured data, and an unstructured metadata for describing an unstructured data;
B)  the one or more programs, when executed by the one or more processors, enable the one or more processors further to:  in a case that the metadata to be processed is a structured metadata;
C)  in a case that the metadata to be processed is a semi-structured metadata; 
D)  in case that the metadata to be processed is an unstructured metadata.
	Ackerman, however, teaches “wherein the type of metadata to be processed comprises a structured metadata for describing a structured data, a semi-structured metadata for describing a semi-structured data, and an unstructured metadata for describing an unstructured data” as “techniques may be employed to collect structured metadata (e.g., from a content database network service), semi-structured metadata (e.g., from a collaborative network service), and/or unstructured metadata (e.g., a review or other description such as a movie poster) that describes the new item of content” (Paragraph 17) and “the content manager module 112 may employ the metadata module 202 to collect metadata that describes the item of content. This may include a variety of different types to metadata, such as structured metadata 210, semi-structured metadata 212, and unstructured metadata 214” (Paragraph 36), “the one or more programs, when executed by the one or more processors, enable the one or more processors further to:  in a case that the metadata to be processed is a structured metadata” as “techniques may be employed to collect structured metadata (e.g., from a content database network service), semi-structured metadata (e.g., from a collaborative network service), and/or unstructured metadata (e.g., a review or other description such as a movie poster) that describes the new item of content” (Paragraph 17) and “the content manager module 112 may employ the metadata module 202 to collect metadata that describes the item of content. This may include a variety of different types to metadata, such as structured metadata 210, semi-structured metadata 212, and unstructured metadata 214” (Paragraph 36), “in a case that the metadata to be processed is a semi-structured metadata” as “techniques may be employed to collect structured metadata (e.g., from a content database network service), semi-structured metadata (e.g., from a collaborative network service), and/or unstructured metadata (e.g., a review or other description such as a movie poster) that describes the new item of content” (Paragraph 17) and “the content manager module 112 may employ the metadata module 202 to collect metadata that describes the item of content. This may include a variety of different types to metadata, such as structured metadata 210, semi-structured metadata 212, and unstructured metadata 214” (Paragraph 36), and “in case that the metadata to be processed is an unstructured metadata” as “techniques may be employed to collect structured metadata (e.g., from a content database network service), semi-structured metadata (e.g., from a collaborative network service), and/or unstructured metadata (e.g., a review or other description such as a movie poster) that describes the new item of content” (Paragraph 17) and “the content manager module 112 may employ the metadata module 202 to collect metadata 
	The examiner further notes that the secondary reference of Ackerman clearly teaches that metadata can be in structured, unstructured, and/or semi-structured.  The combination would result in the metadata of Howcroft to be structured, unstructured, and/or semi-structured.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ackerman’s would have allowed Howcroft’s to provide a method for leveraging metadata of different content for subsequent description purposes, as noted by Ackerman (Paragraph 28).
	Howcroft and Ackerman do not explicitly teach:
B)  process the metadata to be processed to obtain a new data in a first storage format;
C)  proces the metadata to be processed to obtain a new data in a second storage format;
D)  process the metadata to be processed to obtain a new data in a third storage format.
	Ben-Yehuda, however, teaches “process the metadata to be processed to obtain a new data in a first storage format” as “the central format is an intermediate format which is used to enable easy transformation of documents to and from several formats. In order to transform a document from a source format to a target format, the document is first transformed into the central format, and from the central format into the target format. Thus a transformation process need be defined for each given format to and from the central format. Once defined, a document may be transformed from any one of the formats into any target format, without defining a specific transformation from the source format into the target format” (Paragraph 90), “suitable for all types of documents having an implicit structure, whether structured, unstructured, or semi-structured. The present embodiments are thus seen to provide an "any-to-any" transformation mechanism, in which the format of the source document may be structured, unstructured, or semi-structured, and the format of the target document may also be structured, unstructured, or semi-structured. Preferably, the central format is a structured format, to simplify the transformation and translation processes.  Preferably, the original document is one of: an Adobe.RTM. PDF document, a Microsoft.RTM. Word document, a hypertext markup language (HTML) document, a Microsoft.RTM. Excel document, a word processor document, a web page, or a spreadsheet document. Preferably, the final document (in the second format) is one of: an Adobe.RTM. PDF document, a Microsoft.RTM. Word document, a hypertext markup language (HTML) document, a Microsoft.RTM. Excel document, a word processor document, a web page, or a spreadsheet document. However, other document types are possible for both original and final documents, including proprietary formats” (Paragraphs 95-96), “Transformation generator 93 is capable of defining transformations for structured, unstructured, and semi-structured documents, into a central, structured format. Likewise, transformation generator 93 is capable of defining translations from the central format into a structured, unstructured, and semi-structured document. System 90 is thus seen to have the capability to perform any-to-any transformation, as defined “process the metadata to be processed to obtain a new data in a second storage format” as “the central format is an intermediate format which is used to enable easy transformation of documents to and from several formats. In order to transform a document from a source format to a target format, the document is first transformed into the central format, and from the central format into the target format. Thus a transformation process need be defined for each given format to and from the central format. Once defined, a document may be transformed from any one of the formats into any target format, without defining a specific transformation from the source format into the target format” (Paragraph 90), “suitable for all types of documents having an implicit structure, whether structured, unstructured, or semi-structured. The present embodiments are thus seen to provide an "any-to-any" transformation mechanism, in which the format of the source document may be structured, unstructured, or semi-structured, and the format of the target document may also be structured, unstructured, or semi-structured. Preferably, the central format is a structured format, to simplify the transformation and translation processes.  Preferably, the original document is one of: an Adobe.RTM. PDF document, a Microsoft.RTM. Word document, a hypertext markup language (HTML) document, a Microsoft.RTM. Excel document, a word processor document, a web page, or a spreadsheet document. Preferably, the final document (in the second format) is one of: an Adobe.RTM. PDF document, a Microsoft.RTM. Word document, a hypertext markup language (HTML) document, a Microsoft.RTM. Excel document, a word processor document, a web page, or a spreadsheet document. However, other document types are possible for both original and final documents, including proprietary formats” (Paragraphs 95-96), “Transformation generator 93 is capable of defining transformations for structured, unstructured, and semi-structured documents, into a central, structured format. Likewise, transformation generator 93 is capable of defining translations from the central format into a structured, unstructured, and semi-structured document. System 90 is thus seen to have the capability to perform any-to-any transformation, as defined above” (Paragraph 119), and “process the metadata to be processed to obtain a new data in a third storage format” as “the central format is an intermediate format which is used to enable easy transformation of documents to and from several formats. In order to transform a document from a source format to a target format, the document is first transformed into the central format, and from the central format into the target format. Thus a transformation process need be defined for each given format to and from the central format. Once defined, a document may be transformed from any one of the formats into any target format, without defining a specific transformation from the source format into the target format” (Paragraph 90), “suitable for all types of documents having an implicit structure, whether structured, unstructured, or semi-structured. The present embodiments are thus seen to provide an "any-to-any" transformation mechanism, in which the format of the source document may be structured, unstructured, or semi-structured, and the format of the target document may also be structured, unstructured, or semi-structured. Preferably, the central format is a structured format, to simplify the transformation and translation processes.  Preferably, the original document is one of: an Adobe.RTM. PDF document, a Microsoft.RTM. Word document, a hypertext markup language (HTML) document, a Microsoft.RTM. Excel document, a word processor document, a web page, or a spreadsheet document. 
	The examiner further notes that the secondary reference of Ben-Yehuda clearly teaches that unstructured, structured, and/or semi-structured data can be converted from one format to another unique second format.  Thus, an unstructured data can be converted to one format, structured data can be converted to a second format, and semi-structured data can be converted to a third format.  The combination would result in the structured, unstructured, and semi-structured metadata of Ackerman to be converted to different formats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ben-Yehada’s would have allowed Howcroft’s and Ackerman’s to provide a method for avoiding separate transformation mechanisms, as noted by Ben-Yehada (Paragraph 10).
15.	Claims 5-7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Howcroft et al. (U.S. PGPUB 2009/0112808) as applied to claims 1-2, 4, 8, 10-11, and 16 above, and in view of Bloebaum et al. (U.S. PGPUB 2008/0065699).
16.	Regarding claim 5, Howcroft does not explicitly teach a method comprising:
A)  wherein after storing the new metadata in the preset metadata storage device, the method further comprises: detecting through the first interface a changing of metadata corresponding to the new metadata in the external metadata storage system; and 
B)  obtaining the changed metadata through the first interface; and 
C)  modifying the new metadata according to the changed metadata.
Bloebaum, however, teaches “wherein after storing the new metadata in the preset metadata storage device, the method further comprises: detecting through the first interface a changing of metadata corresponding to the new metadata in the external metadata storage system” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the synchronization component 38 of the distributed content search system 10 such that the metadata stored in the distributed content search database 40 remains synchronized to the metadata obtainable from the participating device 14” (Paragraph 49) and “the metadata module 24 periodically provides content update messages (represented by step 74) to the synchronization component 38. The content update message may be generated in response to the metadata module 24 updating the metadata 21 stored on the participating device 14 or may be generated in response to a polling message sent by the synchronization component 38 (represented by step 72).  Each content update message may include identification of new content items 19 obtainable from the participating device 14 and/or identification of content items 19 no longer obtainable from the participating device 14. Further, the message may include updates to metadata 21 reflecting the new content or the content no longer available. Further yet, the message may include updates to authorization credentials 62 associated with content items 19 obtainable from the participating device 14” (Paragraphs 65-66), “obtaining the changed metadata through the first interface” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the synchronization component 38 of the distributed content search system 10 such that the metadata stored in the distributed content search database 40 remains synchronized to the metadata obtainable from the participating device 14” (Paragraph 49) and “the metadata module 24 periodically provides content update messages (represented by step 74) to the synchronization component 38. The content update message may be generated in response to the metadata module 24 updating the metadata 21 stored on the participating device 14 or may be generated in response to a polling message sent by the synchronization component 38 (represented by step 72).  Each content update message may include identification of new content items 19 obtainable from the participating device 14 and/or identification of content items 19 no longer obtainable from the participating device 14. Further, the message may include updates to metadata 21 reflecting the new content or the content no longer available. Further yet, the message may include updates to authorization credentials 62 associated with content items 19 obtainable from the participating device 14” (Paragraphs 65-66), and “modifying the new metadata according to the changed metadata” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the synchronization component 38 of the distributed content search system 10 such that the metadata stored in the distributed content search database 40 remains synchronized to the metadata obtainable from the participating device 14” (Paragraph 49) and “the metadata module 24 periodically provides content update messages (represented by step 74) to the synchronization component 38. The content update message may be generated in response to the metadata module 24 updating the metadata 21 stored on the participating device 14 or may be generated in response to a polling message sent by the synchronization component 38 (represented by step 72).  Each content update message may include identification of new content items 19 obtainable from the participating device 14 and/or 
	The examiner further notes that the secondary reference of Bloebaum teaches the concept of periodically sending messages from an external source to a database source 40 to indicate that metadata at that external source has been updated.  Such periodic messages result in the synchronization of the metadata between the sources by updating (i.e. modifying) the metadata at the database source 40 to reflect the previously updated metadata at the external source.  The combination would result in updating the new metadata Howcroft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Bloebaum’s would have allowed Howcroft’s to provide a method for improving the synchronization of metadata between devices, as noted by Bloebaum (Paragraph 10).

Regarding claim 6, Howcroft does not explicitly teach a method comprising:
A)  wherein after storing the new metadata in the preset metadata storage device, the method further comprises: receiving through the first interface a metadata change message from the external metadata storage system; and 
B)  modifying the new metadata according to the metadata changing message; 
C)  wherein the metadata changing message indicates that the metadata corresponding to the new metadata in the external metadata storage system is changed.
	Bloebaum, however, teaches “wherein after storing the new metadata in the preset metadata storage device, the method further comprises: receiving through the first interface a metadata change message from the external metadata storage system” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the synchronization component 38 of the distributed content search system 10 such that the metadata stored in the distributed content search database 40 remains synchronized to the metadata obtainable from the participating device 14” (Paragraph 49) and “the metadata module 24 periodically provides content update messages (represented by step 74) to the synchronization component 38. The content update message may be generated in response to the metadata module 24 updating the metadata 21 stored on the participating device 14 or may be generated in response to a polling message sent by the synchronization component 38 (represented by step 72).  Each content update message may include identification of new content items 19 obtainable from the participating device 14 and/or identification of content items 19 no longer obtainable from the participating device 14. Further, the message may include updates to metadata 21 reflecting the new content or the content no longer available. Further yet, the message may include updates to authorization credentials 62 associated with content items 19 obtainable from the participating device 14” (Paragraphs 65-66), “modifying the new metadata according to the metadata changing message” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the synchronization component 38 of the distributed content “wherein the metadata changing message indicates that the metadata corresponding to the new metadata in the external metadata storage system is changed” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the synchronization component 38 of the distributed content search system 10 such that the metadata stored in the distributed content search database 40 remains synchronized to the metadata obtainable from the participating device 14” (Paragraph 49) and “the metadata module 24 periodically provides content update messages (represented by step 74) to the synchronization component 38. The content update message may be generated in response to the metadata module 24 updating the metadata 21 stored on the participating device 14 or may be generated in response to a polling message sent by the synchronization component 38 (represented by step 72).  Each content update message may include identification of new content items 19 obtainable from the participating device 14 and/or identification of content items 19 no longer obtainable from the participating device 14. Further, the message may include updates to metadata 21 reflecting the new content or the content no longer available. Further yet, the message may include updates to authorization credentials 62 associated with content items 19 obtainable from the participating device 14” (Paragraphs 65-66).
	The examiner further notes that the secondary reference of Bloebaum teaches the concept of periodically sending messages from an external source to a database source 40 to indicate that metadata at that external source has been updated.  Such periodic messages result in the synchronization of the metadata between the sources by updating (i.e. modifying) the metadata at the database source 40 to reflect the previously updated metadata at the external source.  The combination would result in updating the new metadata Howcroft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Bloebaum’s would have allowed Howcroft’s to provide a method for improving the synchronization of metadata between devices, as noted by Bloebaum (Paragraph 10).

Regarding claim 7, Howcroft does not explicitly teach a method comprising:

	Bloebaum, however, teaches “wherein the changing of the metadata corresponding to the new metadata in the external metadata storage system is detected through the first interface at a predetermined time interval” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the synchronization component 38 of the distributed content search system 10 such that the metadata stored in the distributed content search database 40 remains synchronized to the metadata obtainable from the participating device 14” (Paragraph 49) and “the metadata module 24 periodically provides content update messages (represented by step 74) to the synchronization component 38. The content update message may be generated in response to the metadata module 24 updating the metadata 21 stored on the participating device 14 or may be generated in response to a polling message sent by the synchronization component 38 (represented by step 72).  Each content update message may include identification of new content items 19 obtainable from the participating device 14 and/or identification of content items 19 no longer obtainable from the participating device 14. Further, the message may include updates to metadata 21 reflecting the new content or the content no longer available. Further yet, the message may include updates to authorization credentials 62 associated with content items 19 obtainable from the participating device 14” (Paragraphs 65-66).
	The examiner further notes that the secondary reference of Bloebaum teaches the concept of periodically sending messages from an external source to a database source 40 to indicate that metadata at that external source has been updated.  Such periodic messages result in the synchronization of the metadata between the sources by updating (i.e. modifying) the metadata at the database source 40 to reflect the previously updated metadata at the external source.  The combination would result in updating the new metadata Howcroft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Bloebaum’s would have allowed Howcroft’s to provide a method for improving the synchronization of metadata between devices, as noted by Bloebaum (Paragraph 10).

Regarding claim 12, Howcroft does not explicitly teach a device comprising:
A)  wherein the one or more programs, when executed by the one or more processors, enable the one or more processors further to:  detect through the first interface a changing of metadata corresponding to the new metadata in the external metadata storage system; and 
B)  obtain the changed metadata through the first interface; and 
C)  modifying the new metadata according to the changed metadata.
	Bloebaum, however, teaches “wherein the one or more programs, when executed by the one or more processors, enable the one or more processors further to:  detect through the first interface a changing of metadata corresponding to the new metadata in the external metadata storage system” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the “obtain the changed metadata through the first interface” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the synchronization component 38 of the distributed content search system 10 such that the metadata stored in the distributed content search database 40 remains synchronized to the metadata obtainable from the participating device 14” (Paragraph 49) and “the metadata module 24 periodically provides content update messages (represented by step 74) to the synchronization component 38. The content update message may be generated in response to the metadata module 24 updating the metadata 21 stored on the participating device 14 or may be generated in response to a polling message sent by the synchronization component 38 (represented by step 72).  Each content update message may include identification of new content items 19 obtainable from the participating device 14 and/or identification of content items 19 no longer obtainable from the participating device 14. Further, the message may include updates to metadata 21 reflecting the new content or the content no longer available. Further yet, the message may include updates to authorization credentials 62 associated with content items 19 obtainable from the participating device 14” (Paragraphs 65-66), and “modify the new metadata according to the changed metadata” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the synchronization component 38 of the distributed content search system 10 such that the metadata stored in the distributed content search database 40 remains synchronized to the metadata obtainable from the participating device 14” (Paragraph 49) and “the metadata module 24 periodically provides content update messages (represented by step 74) to the synchronization component 38. The content update message may be generated in response to the metadata module 24 updating the metadata 21 stored on the participating device 14 or may be generated in response to a polling message sent by the synchronization component 38 (represented by step 72).  Each content update message may include identification of new content items 19 obtainable from the participating device 14 and/or identification of content items 19 no longer obtainable from the participating device 14. Further, the message may include updates to metadata 21 reflecting the new content or the content no longer available. Further yet, the message may include updates to authorization credentials 62 associated with content items 19 obtainable from the participating device 14” (Paragraphs 65-66).
Bloebaum teaches the concept of periodically sending messages from an external source to a database source 40 to indicate that metadata at that external source has been updated.  Such periodic messages result in the synchronization of the metadata between the sources by updating (i.e. modifying) the metadata at the database source 40 to reflect the previously updated metadata at the external source.  The combination would result in updating the new metadata Howcroft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Bloebaum’s would have allowed Howcroft’s to provide a method for improving the synchronization of metadata between devices, as noted by Bloebaum (Paragraph 10).

Regarding claim 13, Howcroft does not explicitly teach a device comprising:
A)  wherein the one or more programs, when executed by the one or more processors, enable the one or more processors further to receive through the first interface a metadata change message from the external metadata storage system; and 
B)  modify the new metadata according to the metadata changing message; 
C)  wherein the metadata changing message indicates that the metadata corresponding to the new metadata in the external metadata storage system is changed.
	Bloebaum, however, teaches “wherein the one or more programs, when executed by the one or more processors, enable the one or more processors further to receive through the first interface a metadata change message from the external metadata storage system” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the synchronization component 38 of the distributed content search system 10 such that the metadata stored in the distributed content search database 40 remains synchronized to the metadata obtainable from the participating device 14” (Paragraph 49) and “the metadata module 24 periodically provides content update messages (represented by step 74) to the synchronization component 38. The content update message may be generated in response to the metadata module 24 updating the metadata 21 stored on the participating device 14 or may be generated in response to a polling message sent by the synchronization component 38 (represented by step 72).  Each content update message may include identification of new content items 19 obtainable from the participating device 14 and/or identification of content items 19 no longer obtainable from the participating device 14. Further, the message may include updates to metadata 21 reflecting the new content or the content no longer available. Further yet, the message may include updates to authorization credentials 62 associated with content items 19 obtainable from the participating device 14” (Paragraphs 65-66), “modify the new metadata according to the metadata changing message” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the synchronization component 38 of the distributed content search system 10 such that the metadata stored in the distributed content search database 40 remains synchronized to the metadata obtainable from the participating device 14” (Paragraph 49) and “the metadata module 24 periodically provides content update messages (represented by step 74) to the synchronization component 38. The content update message may be generated in response to the “wherein the metadata changing message indicates that the metadata corresponding to the new metadata in the external metadata storage system is changed” as “The metadata module 24 also periodically sends the locally stored metadata 21 to the synchronization component 38 of the distributed content search system 10 such that the metadata stored in the distributed content search database 40 remains synchronized to the metadata obtainable from the participating device 14” (Paragraph 49) and “the metadata module 24 periodically provides content update messages (represented by step 74) to the synchronization component 38. The content update message may be generated in response to the metadata module 24 updating the metadata 21 stored on the participating device 14 or may be generated in response to a polling message sent by the synchronization component 38 (represented by step 72).  Each content update message may include identification of new content items 19 obtainable from the participating device 14 and/or identification of content items 19 no longer obtainable from the participating device 14. Further, the message may include updates to metadata 21 reflecting the new content or the content no longer available. Further yet, the message may include updates to authorization credentials 62 associated with content items 19 obtainable from the participating device 14” (Paragraphs 65-66).
	The examiner further notes that the secondary reference of Bloebaum teaches the concept of periodically sending messages from an external source to a database source 40 to indicate that metadata at that external source has been updated.  Such periodic messages result in the synchronization of the metadata between the sources by updating (i.e. modifying) the metadata at the database source 40 to reflect the previously updated metadata at the external source.  The combination would result in updating the new metadata Howcroft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Bloebaum’s would have allowed Howcroft’s to provide a method for improving the synchronization of metadata between devices, as noted by Bloebaum (Paragraph 10).

Regarding claim 14, Howcroft does not explicitly teach a device comprising:
A)  wherein the one or more programs, when executed by the one or more processors, enable the one or more processors further to detect a changing of metadata at a predetermined time interval.
	Bloebaum, however, teaches “wherein the one or more programs, when executed by the one or more processors, enable the one or more processors further to detect a changing of metadata at a predetermined time interval” as “The 
	The examiner further notes that the secondary reference of Bloebaum teaches the concept of periodically sending messages from an external source to a database source 40 to indicate that metadata at that external source has been updated.  Such periodic messages result in the synchronization of the metadata between the sources by updating (i.e. modifying) the metadata at the database source 40 to reflect the previously updated metadata at the external source.  The combination would result in updating the new metadata Howcroft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Bloebaum’s would have allowed Howcroft’s to provide a method for improving the synchronization of metadata between devices, as noted by Bloebaum (Paragraph 10).
Response to Arguments
17.	Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive.
Applicants argue on Page 08 that “Howcroft first discloses a system where metadata from different databases is retrieved, converted into a single common format, and then stored in the single common format in a centralized database. Howcroft at Para. [0011], That is, all of the metadata is stored in a single common format. This does not disclose "wherein the different types of metadata having respectively different storage formats are stored in the preset metadata storage system", as is required by amended Independent Claim 1”.  However, the examiner wishes to refer to Howcroft which states “The content providers 106 and 108 store and provide multimedia content 132 and 134, respectively via the wide area network 110. Such multimedia content can include, for example, video content, such as movies, television programs, or the like; audio content, such as music, sound clips, or the like; or game content, such as online games, downloadable games, or the like. The content providers 106 and 108 can each be any source that can provide multimedia content via the wide area network 110, including a television broadcaster, movie-on-demand provider, game server, online music repository, or the like” (Paragraph 15) and “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata before being sent to a remote client (See step 412) entails storing such converted metadata (i.e. the claimed processed metadata) at the metadata database/repository because such converted metadata must be stored before being sent out.  Such processed metadata includes different types of metadata (See examples of metadata of audio content, video content, etc).  Moreover, because the converted metadata (i.e. processed metadata) has a format type corresponding to a querying device, then as a result, converted video metadata has one format type based on querying device A versus converted audio metadata having a different format type based on querying device B as an example. 
	Applicants argue on Page 08 that “Howcroft also discloses a system where the metadata in the common format can be converted to a different format and then sent to a requesting device. Howcroft at Para. [0011], These different formats, however, are stored by individual requesting devices, not by a single "preset metadata storage system", as is required by amended Independent Claim 1 (emphasis added). In fact, Howcroft makes it clear that the centralized database only stores metadata in a common format not in different formats. Howcroft at Para. [0011]”.  However, the examiner wishes to refer to Howcroft which states “FIG. 4 illustrates a flow diagram of a particular embodiment of a method of searching a metadata database at a metadata depository. At block 402, a query is received from a customer device, such as a computer, set-top box, mobile phone, or the like. At block 404, the metadata database at the repository is searched based on the query. The metadata database includes metadata for content from different content providers.  At block 406, metadata responsive to the query is retrieved from the metadata database. At block 408, the repository determines the metadata format type associated with the customer device that communicated the query. This format type can be based on the type of customer device, based on customer preferences, or other parameters. At block 410, the repository converts the retrieved metadata to the format that has been determined. At block 412, the converted metadata is communicated to the customer device. Thus, the metadata repository can efficiently provide metadata to a variety of devices in a variety of formats using the centralized database” (Paragraphs 29-30).  The examiner further notes that the conversion of the metadata before being sent to a remote client (See step 412) entails storing such converted metadata (i.e. the claimed new metadata) at the metadata database/repository because such converted metadata must be stored before being sent out.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2014/0074894 issued to Han on 13 March 2014.  The subject matter disclosed therein is pertinent to that of claims 1-14, and 16 (e.g., methods to convert metadata).
U.S. PGPUB 2010/0095202 issued to Ishizuka on 15 April 2010.  The subject matter disclosed therein is pertinent to that of claims 1-14, and 16 (e.g., methods to convert metadata).
EP1361506A2 issued to Kim et al. on 11 December 2003.  The subject matter disclosed therein is pertinent to that of claims 1-14, and 16 (e.g., methods to convert metadata).
Contact Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 23, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168